DETAILED ACTION
In response to communications filed 10/13/2021.
Claims 21-28 and 30-40 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention teaches a user equipment classifying user-plane packets from multiple applications according to quality of service requirements and classifying a specific one of said user-plane packets as a predetermined special-type packet.  The classified specific one of said user-plane packets are mapped to a pre-defined radio bearer with a preconfigured priority and at least one user-plane packet other than the predetermined special type is mapped to at least one further radio bearer.  The packets are further scheduled for transmission according to their priorities.   Examiner notes none of the prior arts on record teach or fairly suggest the claimed limitations. There exists prior art such as Szabo et al. (US 2013/0294239 A1) teaching a packet traffic management device that classifies predetermined packets associated with a SYN packet and forwards network packets to corresponding connection flows.  However the prior arts on record fails to teach and/or suggest the limitations of classifying, mapping and scheduling of packets combination with all of the subject matter as claimed.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468